 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    ROGELIO MAY RUIZ,                                   No. 2:19-cv-0419 DB P
10                        Plaintiff,
11              v.                                        ORDER
12    A. LUCAS, et al.,
13                        Defendants.
14

15          Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983 and

16   has requested authority pursuant to 28 U.S.C. § 1915 to proceed in forma pauperis. (ECF Nos. 1,

17   2, 6). Plaintiff has also filed motions for the appointment of counsel and for the appointment of

18   an interpreter. (See ECF No. 3). This proceeding was referred to this court by Local Rule 302

19   pursuant to 28 U.S.C. § 636(b)(1).

20          For the reasons stated below, the court shall grant plaintiff’s request to proceed in forma

21   pauperis and dismiss the complaint with leave to amend. It shall also deny plaintiff’s requests for

22   the appointment of counsel and for the appointment of an interpreter as premature.

23   I.     IN FORMA PAUPERIS APPLICATION

24          Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C. §

25   1915(a). (See ECF Nos. 2, 6). Accordingly, the request to proceed in forma pauperis will be

26   granted.

27          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

28   1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in
                                                         1
 1   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

 2   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

 3   forward it to the Clerk of Court. Thereafter, plaintiff will be obligated for monthly payments of

 4   twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

 5   These payments will be forwarded by the appropriate agency to the Clerk of Court each time the

 6   amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. §

 7   1915(b)(2).

 8   II.    SCREENING REQUIREMENT

 9          The court is required to screen complaints brought by prisoners seeking relief against a

10   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

11   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

12   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

13   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1)-(2).

14          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

15   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

16   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

17   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

18   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

19   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

20   Cir. 1989); Franklin, 745 F.2d at 1227.
21          A complaint, or portion thereof, should only be dismissed for failure to state a claim upon

22   which relief may be granted if it appears beyond doubt that plaintiff can prove no set of facts in

23   support of the claim or claims that would entitle him to relief. Hishon v. King & Spalding, 467

24   U.S. 69, 73 (1984) (citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957)); Palmer v. Roosevelt

25   Lake Log Owners Ass’n, 651 F.2d 1289, 1294 (9th Cir. 1981). In reviewing a complaint under

26   this standard, the court must accept as true the allegations of the complaint in question, Hosp.
27   Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the pleading in the light

28   ////
                                                         2
 1   most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor, Jenkins v.

 2   McKeithen, 395 U.S. 411, 421 (1969).

 3   III.    PLAINTIFF’S COMPLAINT

 4           A review of plaintiff’s complaint clearly indicates that it is incomplete. As a result, the

 5   court is unable to determine whether plaintiff has exhausted all his administrative remedies as

 6   required by statute. See 42 U.S.C. § 1997e(a).

 7           In the complaint, plaintiff states that there is a grievance procedure available where he is

 8   housed. (See ECF No. 1 at 2). However, plaintiff fails to respond to the subsequent questions

 9   related to whether he has filed grievances with the prison that are related to the complaint and

10   whether he has completed the grievance process. (See id. at 2).

11           Plaintiff is required to exhaust all administrative remedies provided by the prison prior to

12   filing an action in this court. See 42 U.S.C. § 1997e(a); Albino v. Baca, 747 F.3d 1162, 1171 (9th

13   Cir. 2014) (citation omitted) (“The PLRA mandates that inmates exhaust all available

14   administrative remedies before filing ‘any suit challenging prison conditions,’ including, but not

15   limited to, suits under § 1983.”). Because it is not clear in the pleading that he has done so, the

16   court may not proceed with review of this action. However, instead of dismissing the matter, the

17   court shall provide plaintiff with an opportunity to amend the complaint. The amended complaint

18   shall be fully completed, and in it, plaintiff shall inform the court whether he has exhausted his

19   administrative remedies.

20   IV.     MOTIONS FOR THE APPOINTMENT OF COUNSEL AND FOR THE
21           APPOINTMENT OF AN INTERPRETER

22           Because it is unclear whether plaintiff has exhausted his administrative remedies, there

23   remains the possibility that this court may not have jurisdiction to review plaintiff’s complaint.

24   This being the case, plaintiff’s motions for the appointment of counsel and for the appointment of

25   an interpreter (see ECF No. 3) are premature. Therefore, the court shall deny them as such.

26           Accordingly, IT IS HEREBY ORDERED that:
27           1. The Clerk of Court shall send plaintiff a copy of the court’s civil rights complaint

28   form;
                                                         3
 1            2. Plaintiff’s motion to proceed in forma pauperis, filed March 7, 2019 (ECF No. 2), is

 2   GRANTED;

 3            3. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

 4   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C. §

 5   1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the

 6   appropriate agency filed concurrently herewith;

 7            4. Plaintiff’s complaint, filed March 7, 2019 (ECF No. 1), is DISMISSED with leave to

 8   amend;

 9            5. Within thirty days of the date of service of this order, plaintiff shall file a first

10   amended complaint;

11            6. Plaintiff shall fully respond to all questions on the complaint form sent to him,

12   including those related to the exhaustion of his administrative remedies. Failure to file an

13   amended complaint as directed within the time allotted may result in the dismissal of this action

14   for failure to prosecute, and

15            7. Plaintiff’s motions for the appointment of counsel and for the appointment of an

16   interpreter, filed March 7, 2019 (ECF No. 3), are DENIED as premature.

17   Dated: July 11, 2019

18

19

20
21

22

23   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/ruiz0419.scrn.exh.unclear
24

25

26
27

28
                                                               4
